Crocker, J.
delivered the opinion of the Court—Cope, C. J. and Norton, J. concurring.
This is an appeal from an order denying a motion for leave to intervene, made by Oalderwood and wife. The respondents contend that no appeal lies from such an order. The appellants reply, that as to them it is a final judgment. Sec. 336 of the Practice Act specifies the cases in which an appeal may be taken, and an order of this kind is not included among them. Nor can it properly be said to be included in the terms “ final judgment,” used in that section. The remedy of the appellants is by an appeal from the final judgment when rendered.
The appeal is dismissed.